           Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                           :
DANIELLE McCOY, et al.
                                           :

       v.                                  :     Civil Action No. DKC 19-2137

                                           :
TRANSDEV SERVICES, INC.
                                           :

                               MEMORANDUM OPINION

       Presently pending and ready for resolution in this case

brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et

seq. (“FLSA”), is the Motion for Conditional Certification and

Court-Authorized Notice filed by Plaintiffs.                   (ECF No. 27).      The

issues have been fully briefed, and the court now rules, no

hearing being deemed necessary.                  Local Rule 105.6.          For the

following         reasons,    the       motion     will   be      granted,        with

modifications.

I.     Background1

       Transdev Services, Inc. (“Defendant” or “Transdev”) is a

Maryland        corporation     which     provides     paratransit        and     non-

emergency         medical     transportation          (“NEMT”)         services     to

individuals in Maryland.            In the past, Transdev operated under

the names Veolia Transportation, Inc. and Yellow Van Services,

Inc.       Transdev operated under two contracts:              one, with the City

       1Unless otherwise noted, all                    facts     are     taken    from
Plaintiffs’ complaint, (ECF No. 1).
           Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 2 of 22



of     Baltimore,       to     provide       NEMT        services       (the      “Baltimore

Contract”), and another, with the State of Maryland, to provide

paratransit services (the “Maryland Contract”).                            Both contracts

have been in effect for over a decade.                           Transdev has entered

into       two     separate         subcontracts         (collectively,           the     “Davi

Subcontracts”) with Davi Transportation Services, LLC (“Davi”)

for    a    portion    of     the    work    required       of     Transdev       under   each

contract.

        The      Plaintiffs    performed      work       that    Transdev      promised     to

perform       under    the     Maryland      Contact       and     Baltimore       Contract,

through the Davi Subcontracts.                 Some of the Plaintiffs performed

work       under    both      the    Maryland       Contract        and    the     Baltimore

Contract, while others only performed work under one of the two

contracts.           Regardless       of    which       contract    a     given    Plaintiff

worked under, though, the job duties were all essentially the

same:

                 picking up, transporting, and dropping off
                 individuals with disabilities and their
                 aides; affixing wheelchairs to the vehicle;
                 communicating with passengers in a manner
                 compliant    with     Transdev’s  policies,
                 refilling the vehicle with gasoline at the
                 end of the workday; and completing required
                 paperwork such as Driver Manifests and
                 vehicle inspection forms.

(ECF No. 1 ¶ 35).               The one exception to this was Plaintiff

Deandre Banks.             While all of the other Plaintiffs worked as

drivers, Mr. Banks worked as a dispatcher and road supervisor.

                                                    2
        Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 3 of 22



Plaintiffs         allege       that    across    all       of     the       contracts       and

subcontracts,            Transdev       misclassified            the        Plaintiffs        as

independent contractors.                 Plaintiffs claim that they were in

fact employees of Transdev.

        On    July     19,   2019,     Plaintiffs      filed      a    collective       action

complaint         on   behalf    of     themselves      and      all       others    similarly

situated pursuant to the FLSA.                  Plaintiffs also bring individual

breach of contract claims as well as claims pursuant to (1) the

Maryland Wage and Hour Law (“MWHL”) Md. Code Ann., Lab. & Empl.

§§ 3-413(b), 3-415(a), and 3-420; (2) the Maryland Living Wage

Law (“MLWL”) Md. Code Ann., State Fin. & Proc. § 18-101 et seq.;

and (3) the Maryland Wage Payment and Collection Law (“MWPCL”),

Md. Code Ann., Lab. & Empl. §§ 3-502 and 3-505(a).                                  (ECF No. 1

¶¶ 85-131).            Transdev answered on September 4, 2019.                        (ECF No.

4).     On November 18, 2019, Plaintiffs filed their motion for

conditional          certification       pursuant      to     FLSA.          (ECF    No.    27).

Transdev responded in opposition on December 10, 2019, (ECF No.

32), and Plaintiffs subsequently replied, (ECF No. 33).                                    Since

filing their papers related to class certification, the parties

began    written         discovery,      (ECF    No.     36-1,        at    2),     under    the

supervision of Magistrate Judge A. David Copperthite, (ECF No.

37).         As   of    March    18,    2020,    deposition        discovery         has    been

delayed       indefinitely        due    to     the    Covid-19        crisis,        although

written discovery remains ongoing.                    (ECF No. 42).

                                                 3
        Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 4 of 22



II.     Analysis

        “Under      the    FLSA,     plaintiffs          may    maintain       a     collective

action    against         their     employer      for     violations       under       the    act

pursuant to 29 U.S.C. § 216(b).”                    Quinteros v. Sparkle Cleaning,

Inc.,    532     F.Supp.2d        762,   771      (D.Md.       2008).      Section      216(b)

provides, in relevant part, as follows:

               An action . . . may be maintained against
               any employer . . . in any Federal or State
               court of competent jurisdiction by any one
               or more employees for and in behalf of
               himself or themselves and other employees
               similarly situated.   No employee shall be a
               party plaintiff to any such action unless he
               gives his consent in writing to become such
               a party and such consent is filed in the
               court in which such action is brought.

“This     provision         establishes           an     ‘opt-in’        scheme,       whereby

potential       plaintiffs        must   affirmatively           notify        the    court   of

their intentions to be a party to the suit.”                               Quinteros, 532

F.Supp.2d at 771 (citing Camper v. Home Quality Mgmt., Inc., 200

F.R.D. 516, 519 (D.Md. 2000)).

        When     deciding     whether        to     certify       a     collective      action

pursuant       to   the     FLSA,     courts        generally         follow    a    two-stage

process.       Syrja v. Westat, Inc., 756 F.Supp.2d 682, 686 (D.Md.

2010).     In the first stage, commonly referred to as the notice

stage, the court makes a “threshold determination of ‘whether

the plaintiffs have demonstrated that potential class members

are similarly situated,’ such that court-facilitated notice to

putative       class      members    would     be       appropriate.”          Id.     (quoting
                                                    4
        Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 5 of 22



Camper, 200 F.R.D. at 519).                 In the second stage, following the

close     of    discovery,      the    court        conducts      a   “more        stringent

inquiry”       to   determine       whether     the    plaintiffs           are    in     fact

“similarly      situated,”      as     required       by     §    216(b).          Rawls    v.

Augustine Home Health Care, Inc., 244 F.R.D. 298, 300 (D.Md.

2007).     At this later stage, referred to as the decertification

stage, the court makes a final decision about the propriety of

proceeding as a collective action.                   Syrja, 756 F.Supp.2d at 686

(quoting Rawls, 244 F.R.D. at 300).                   Plaintiffs here have moved

for conditional certification of a collective action and they

have    requested      court-facilitated            notice       to   potential         opt-in

plaintiffs.

        A.   Conditional Certification Is Appropriate Because
        Plaintiffs Have Made a “Modest Factual Showing” that
        Employees Working under Both Contracts are “Similarly
        Situated”

        “Determinations       of      the     appropriateness          of     conditional

collective action certification . . . are left to the court’s

discretion.”        Id.; see also Hoffmann–La Roche, Inc. v. Sperling,

493 U.S. 165, 169 (1989).               The threshold issue in determining

whether to exercise such discretion is whether Plaintiffs have

demonstrated        that   potential        opt-in    plaintiffs        are       “similarly

situated.”          Camper,   200     F.R.D.    at    519    (quoting       29     U.S.C.    §

216(b)).        “‘Similarly situated’ [does] not mean ‘identical.’”

Bouthner v. Cleveland Constr., Inc., No. RDB–11–0244, 2012 WL

738578, at *4 (D.Md. Mar. 5, 2012) (citing Hipp v. Liberty Nat’l
                                                5
     Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 6 of 22



Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir. 2001)).                    Rather, a

group of potential FLSA plaintiffs is “similarly situated” if

its members can demonstrate that they were victims of a common

policy,   scheme,   or     plan   that      violated   the       law.    Mancia   v.

Mayflower Textile Servs. Co., No. CCB–08–0273, 2008 WL 4735344,

at *3 (D.Md. Oct. 14, 2008); Quinteros, 532 F.Supp.2d at 772.

To satisfy this standard, plaintiffs generally need only make a

“relatively modest factual showing” that such a common policy,

scheme, or plan exists.           Marroquin v. Canales, 236 F.R.D. 257,

259 (D.Md. 2006).

     Plaintiffs     have    sought     to    make   such     a    “modest   factual

showing” through the declarations of plaintiffs Danielle McCoy,

(ECF No. 27-6), Monica Lasandra Jones, (ECF No. 27-7), Connie

Jones, (ECF No. 27-8), Tyree Miles, (ECF No. 27-9), Sa’Quan

Miller, (ECF No. 27-10), and Jawhann Price, (ECF No. 27-11).

Each of these declarations recites much the same facts: that

Plaintiffs – regardless of whether the work they did was done

pursuant to the Baltimore Contract or the Maryland Contract –

performed much the same duties: “picking up, transporting, and

dropping off people with disabilities and their aides; affixing

wheelchairs   to    the     vehicle;        communicating        with   passengers;

refilling the vehicle with gasoline at the end of the workday;

and completing required paperwork, such as Driver Manifests and

vehicle inspection forms.”          (ECF Nos. 27-6 at ¶ 3, 27-7 at ¶ 3,

                                             6
        Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 7 of 22



27-8 at ¶ 3, 27-9 at ¶ 3, 27-10 at ¶3, and 27-11 at ¶ 3).

Likewise, Plaintiffs under both contracts were referred to as

“contractors,” (id.), and underpaid in ways that allegedly both

denied     them    overtime        pay,     and        resulted     in     minimum     wage

violations, (id.).

        Transdev      raises       several            objections      to        conditional

certification.           Most      significantly,          Transdev        suggests    that

because       Plaintiffs’      declarations           concede      that     some    drivers

operated      under    different       contracts          than     others,      Plaintiffs

cannot be “similarly situated.”                (ECF No. 32, at 6-7).               Transdev

argues that the different contracts require different “terms and

conditions[,]” and that Plaintiffs have “completely failed” to

explicate the differences in those terms and conditions. (Id. at

7-8).     While the burden is on the Plaintiffs to establish that

they are “similarly situated,” that does not mean Plaintiffs

need     to    explain      away      every    possible          distinction        between

prospective class members.                Again, Plaintiffs are required to

establish      that   they      are   similarly         situated,     not       identically

situated.       Bouthner, 2012 WL 738578, at *4.                          Plaintiffs have

done more than enough to show that their duties were similar and

that Transdev’s treatment of them – in terms of the control

Transdev       exercised     over      their      job      performance,         Transdev’s

classification of them as “contractors” rather than employees,

and     Transdev’s     practices       of     underpaying          them     –   were   also

                                                  7
           Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 8 of 22



similar.            As    part        of    this     argument,         Transdev          notes    that

Plaintiffs have submitted:

               a contract between Transdev and Davi (see
               ECF   No.  27-12),    which  establishes   the
               existence   of   the   [Baltimore   Contract].
               Notably, this contract clarifies that Davi
               will invoice Transdev, and that Transdev
               must pay Davi.    Certain Plaintiffs have not
               submitted any support as to a contract
               between the MTA Contract between the State
               of Maryland and Transdev.

(ECF No. 32, at 7).              The meaning of this paragraph is not clear.

          Transdev       also    suggests         that       Plaintiffs’        submission        of    a

driver manifest, (ECF No. 27-13), is flawed because the manifest

is “void of driver names[.]” (ECF No. 32, at 7).                                       Transdev does

not       explain    why       this    fact       would      suggest       Plaintiffs       are    not

“similarly          situated”         and     such      an     argument         is     difficult       to

discern.        Transdev         argues        that       “[i]t       is    unclear       if      these

manifests       are       even    relevant         to     this    matter.”             (Id.).       The

manifest       was       an   example        of   the     way    routes         were    assigned       to

drivers.         Plaintiffs’               declarations         are    more      than     enough       to

establish that they are similarly situated, and the submission

of    a    singular,          unmarked       driver       manifest         as   an     example    does

nothing to undermine those declarations.

          Finally,        Transdev          raises        two     legal         arguments         which

significantly            misconstrue          this       court’s       precedents.               First,

Transdev suggests that “[a]lthough courts have held testimony at

deposition          sufficient         to    meet       plaintiffs’         burden,       conclusory

                                                         8
     Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 9 of 22



affidavits are inadequate.”             (ECF No. 32, at 5) (citing Camper,

200 F.R.D. at 520).          Transdev seems to derive such a holding

from the Camper court’s paraphrasing of a 1999 opinion from the

United States District Court for the District of Texas, H & R

Block,   Ltd.   v.    Housden,    186    F.R.D.         399,   400    (E.D.Tex.1999).

Camper paraphrases that opinion as “denying request for court

facilitated     notice    because       the       only    evidence      of     similarly

situated    class    members    was     conclusory        affidavits        stating   the

individuals’ beliefs that others had been subjected to similar

discrimination[.]” Camper, 200 F.R.D. at 520.                        But the court in

Camper     explicitly    stated       that        the    showing       of    “similarly

situated” status “by affidavit or otherwise must be made.”                             Id.

at 519 (emphasis added).         Plaintiffs’ affidavits are by no means

conclusory.           They     include        significant            factual      detail

establishing that the Plaintiffs are similarly situated.

     Second,    Transdev       argues    that      Plaintiffs        “must     establish

coordinated, uniform illegality in plaintiffs’ treatment.”                            (ECF

No. 32, at 7) (citing Camper, 200 F.R.D. at 520).                           This is not

the standard.        Rather, at the conditional certification stage,

Plaintiffs must make a modest factual showing “that potential

plaintiffs were subjected to a common ... scheme.”                          Camper, 200

F.R.D. at 520 (quoting Jackson v. New York Telephone Co., 163

F.R.D. 429, 432 (S.D.N.Y.1995)).                  See also Butler v. DirectSAT

USA LLC, 876 F. Supp. 2d 560, 566 (D.Md. 2012) (Chasanow, J.)

                                              9
       Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 10 of 22



(describing          the     standard       as     requiring        plaintiffs         to     make   a

“relatively modest factual showing’ that . . . a common policy,

scheme,     or       plan     [that       violated        the      law]    exists”)          (quoting

Marroquin, 236 F.R.D. at 259); Schilling v. Schmidt Baking Co.,

No. 16 Civ. 2498, 2018 WL 3520432, at *3 (D.Md. July 20, 2018)

(discussing the lenient standard applied by courts at the notice

stage).     Again, through their declarations, Plaintiffs have made

such a showing.

       Transdev        argues        in    the     alternative        that       “if    the     Court

certifies        a    collective,           the    Court      should       differentiate           the

drivers under the BCHD Contract from the drivers under the MTA

Contract.”            (ECF     No.    32,    at     8).       In    making       this    argument,

Transdev     confusingly              states        that      “[i]n       finding        that      the

plaintiffs       and       putative        class    are      similarly       situated,        courts

have    analyzed           whether        the      plaintiffs        identified          a     single

decision,        policy,        or        plan     or     whether         they    have        instead

identified multiple decisions, policies, or plans.”                                         (ECF No.

32,    at   8)       (citing    Smith       v.     T-Mobile        USA,    Inc.,       No.    CV   05-

5274SABC, 2007 WL 2385131, at *8 (C.D. Cal. Aug. 15, 2007)).

The case which Transdev cites in support of this argument did

not    certify         two      different          collectives;           rather        it     denied

plaintiffs’ motion for conditional certification and held that

“any claims and defenses must be made individually as to each

Plaintiff.”           Smith, 2007 WL 2385131, at *8.                      Transdev’s argument

                                                        10
       Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 11 of 22



for splitting the collective in two is simply a rehash of the

argument for denying certification at all.                That argument boils

down   to,    essentially:    “there    are     two   different        contracts.”

Transdev does not suggest what about the existence of the two

different contracts would contradict a finding that Plaintiffs

under distinct contracts are similarly situated.                      Rather, they

make   the   conclusory   statement      that    “there    is    no     uniformity

amongst the drivers if the collective is certified under both

contracts.”     (ECF No. 32, at 8).       In other words, while Transdev

has pointed out that there exists at least one dissimilarity

between certain Plaintiffs – that they worked under different

contracts – they have in no way explained why that dissimilarity

is significant.

       1.    Tolling

       Plaintiffs   request   that     “the   Court   toll      the    statute   of

limitations for all members of the Collective from November 18,

2019, the date on which Plaintiffs filed their motion, through

the date the Court enters an Order on the motion.”                          (Id.).

Defendant neither objects nor addresses the issue of tolling.

       Equitable    tolling    is     appropriate      when      “extraordinary

circumstances beyond plaintiffs’ control made it impossible to

file the claims on time.”           Harris v. Hutchinson, 209 F.3d 325,

330 (4th Cir.2000).       “[T]he delay caused by the time required

for a court to rule on a motion, such as one for certification

                                         11
         Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 12 of 22



of   a    collective        action      in     a    FLSA       case,    may    be     deemed    an

‘extraordinary            circumstance’            justifying       application          of     the

equitable tolling doctrine.”                   McGlone v. Contract Callers, Inc.,

867 F. Supp. 2d 438, 445 (S.D.N.Y. 2012) (citing Yahraes v.

Restaurant Assocs. Events Corp., 2011 WL 844963, at *1 (E.D.N.Y.

Mar. 8, 2011) (collecting cases)).                            Equitable tolling is thus

appropriate in this type of case when ruling on the motion is

delayed.        Taking into account the current public health crisis,

during which many deadlines in civil cases have been extended,

and in light of the absence of objection, the request will be

granted.

         2.     List of Potential Plaintiffs

         Plaintiffs request that the Court order Transdev to produce

a    computer-readable           list     of       the    names,       last    known        mailing

addresses,         last    known       telephone          numbers,      last        known     email

addresses, dates of work, and work locations for all Collective

Members, and the last four digits of Social Security numbers for

those         Collective        Members       whose       Notices       are         returned     as

undeliverable.           (ECF    No.    27-1,        at       15-16).      Again,       Transdev

neither        objects     to    nor    addresses         this    request.           Plaintiffs’

request will be granted.

         B.   Court–Facilitated Notice to Potential Opt-in
         Plaintiffs Is Proper

         Because    Plaintiffs         have    made       a    preliminary      showing        that

Plaintiffs         employed        under       both        contracts          are     “similarly
                                                     12
        Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 13 of 22



situated,” notice of this action will be provided to “drivers

who   worked       under    the     Transdev-Davi         Subcontracts      at    any   time

between November 18, 2016 and the date on which the Court grants

this Motion[.]”            (ECF No. 27-1, at 15).             Plaintiffs request to

send notice by U.S. Mail, e-mail, and Facebook advertising.

       Transdev objects to much of Plaintiffs’ proposed notice.

As    to    the    substance       of     the    notice,    Transdev      requests      four

additions: “a statement of Defendant’s position regarding the

claims and litigation; language advising potential plaintiffs of

their      right    to    join     suit     with    their   own    attorney;      language

advising potential plaintiffs of the possibility of having to

participate         in     the     discovery       process     and     at    trial;      and

Defendant’s counsel’s contact information.”                       (ECF No. 32, at 8).

       Transdev      also        proposes       several    changes   to     the   form    of

notice.      First, it argues that e-mail should not be used in the

first instance and instead requests that “notice be effectuated

by U.S. Mail, with e-mail as a back-up if the mailed notice is

returned as undeliverable.”                 (ECF No. 32, at 9).           Transdev notes

that a number of courts outside of this district have rejected

e-mail as a primary means of notification, but Transdev does not

even attempt to argue why e-mail should be rejected as a primary

means.      (Id.)        Second, Transdev argues that Facebook advertising

is inappropriate:

              Transdev objects to the proposed Facebook
              (social media) posting as unnecessarily
                                    13
      Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 14 of 22



             redundant. Certain Plaintiffs have made only
             a speculative showing or argument why a
             Facebook notice may be necessary in this
             case to reach the intended persons who fall
             within     any    conditionally    certified
             collective. A Facebook posting by a known
             FLSA plaintiff’s firm has a significant
             chance of being widely disseminated well
             beyond   any   collective   the  Court   may
             conditionally certify as such postings are
             picked up by other websites. A social media
             post allows a plaintiff who has failed to
             establish a common scheme over a large
             geographic area to reach a much broader
             audience. That is not the intent of the
             court’s development of case law requiring a
             modest showing of a common scheme before
             notice is permitted.

(Id. at 10).     Transdev argues that both Facebook advertising and

a stand-alone website notifying potential class members could

cause undue reputational harm to Transdev.                   (Id. at 10-11).

Transdev also opposes the sending of “reminder post cards” to

class members following initial notification.                (Id. at 11-12).

Finally, while Transdev does not allude to this change in its

briefing, its proposed form of notice shortens the notice period

from 90 to 45 days.      (ECF 32-2, at 3).

      The    district   court   has    broad    discretion     regarding      the

“details” of the notice sent to potential opt-in plaintiffs.

Lee v. ABC Carpet & Home, 236 F.R.D. 193, 202 (S.D.N.Y. 2006)

(citing Hoffmann–La Roche, 493 U.S. at 171).                 “The overarching

policies of the FLSA’s collective suit provisions require that

the   proposed      notice   provide    ‘accurate      and    timely        notice

concerning    the    pendency   of    the     collective   action,     so    that
                                            14
     Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 15 of 22



[potential plaintiffs] can make informed decisions about whether

to participate.’”          Whitehorn v. Wolfgang’s Steakhouse, Inc., 767

F.Supp.2d     445,       450     (S.D.N.Y.        2011)      (quoting     Fasanelli        v.

Heartland     Brewery,         Inc.,    516       F.Supp.2d      317,     323    (S.D.N.Y.

2007)).

     Transdev’s proposed substantive changes are, for the most

part, semantic complaints.              Transdev argues for the inclusion of

“a statement of Defendant’s position regarding the claims and

litigation.”        (ECF No. 32, at 8).                 But Plaintiffs have already

written     such     a     statement,          noting       that     “Transdev      denies

Plaintiffs’     allegations”            at     the      outset      and   again,        after

describing their claims in detail, that “Transdev denies these

allegations.”        (ECF No. 27-3, at 1,2).                     Plaintiffs’ proposed

notice also states that “Transdev maintains that it did not

violate the FLSA, and that it is not liable for the allegations

in this case.”       (Id. at 2).          Plaintiffs’ proposed description of

Transdev’s position is more than adequate.

     Transdev       also       argues     for      “language       advising      potential

plaintiffs     of     their       right      to      join    suit     with      their    own

attorney[.]”       (ECF    No.    32,     at      8).       Plaintiffs     have    already

included such language, explicitly stating that “[i]f you choose

to bring your own action against Transdev, you may hire your own

attorney and enter into a separate fee arrangement directly with

your own attorney.”            (ECF No. 27-3, at 4).               Transdev’s proposed

                                                  15
        Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 16 of 22



form of notice makes no changes to the section entitled “Should

I    get   my    own    lawyer?”         By    the       same   token,       Transdev     wants

“language advising potential plaintiffs of the possibility of

having to participate in the discovery process and at trial[.]”

(ECF No. 32, at 8).             Again though, they make no proposed changes

to Plaintiffs’ own language which states that “you may be asked

to provide documents or information relating to your employment,

or    otherwise         participate      in        written      and/or       oral     discovery

proceedings and/or in a trial of this matter.”                                (ECF No. 27-3,

at 3).      No changes to Plaintiffs’ language on either of these

subjects will be made.

       Transdev’s        next     substantive            complaint      is     that     contact

information for defense counsel is not included.                               (ECF No. 32,

at   8).        Defendant       provides      no    support      for    the    inclusion     of

defense counsel’s contact information: it does not suggest why

it is necessary, nor does it cite a single case where such

information is included.              Plaintiffs, by contrast, have provided

ample      support       for     their     position          that      including        Defense

counsel’s contact information raises potential problems.                                   (ECF

No. 33, at 11) (citing, e.g., Harris v. Vector Mktg. Corp., 716

F.Supp.2d        835,     847    (N.D.     Cal.       2010)      (“[i]ncluding          contact

information       for     defense     counsel         in     the    class      notice     risks

violation       of     ethical     rules      and     inadvertent        inquiries,        thus

engendering needless confusion.”))                         In light of these facts,

                                                    16
      Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 17 of 22



the   court      sees     no   reason     to   mandate      inclusion     of       defense

counsel’s contact information.

      Finally,      Transdev’s          proposed    notice     changes       the     anti-

retaliation language in Plaintiffs’ original proposed notice by

significantly shortening it.                Plaintiffs’ proposed language is

as follows:

              It is a violation of federal law and state
              law for Transdev or any of its related
              entities,    including     Davi,    to   fire,
              discipline, or in any manner discriminate or
              retaliate against you for taking part in
              this case.    If you believe that you have
              been penalized, discriminated against, or
              disciplined in any way as a result of your
              receiving   this   notification,   considering
              whether to join this lawsuit, or actually
              joining   this    lawsuit,    please   contact
              Plaintiffs’ lawyers or other lawyers of your
              choosing right away.

(ECF No. 27-3, at 3).             In contrast, Transdev’s proposed language

is:   “Federal      law    prohibits       Transdev    or    any   of    its       related

entities from taking any action against you because you elect to

join this action or otherwise exercising your rights under the

FLSA.”    (ECF    No.     32-2,    at    9).       Again,    Transdev    provides      no

support for why such a change might be necessary, nor do they

even alert the court to the existence of this change in their

response.         Again,       Plaintiffs’     accurate       statement       of    anti-

retaliation law will not be altered.

      Transdev’s        complaints       regarding     the    means     of     providing

notice,     while       somewhat    better     supported,       are     still      minor.

                                               17
      Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 18 of 22



First, Transdev attempts to change the notice period to 45 days.

(ECF No. 32-2, at 8).               Again, though, Transdev neither argues

for this modification nor brings it to the court’s attention in

its response.      Even if it had, however, while notice periods may

vary, numerous courts around the country have authorized ninety-

day opt-in periods for collective actions. See, e.g., Wass v.

NPC   Int'l,   Inc.,        No.    09–2254–JWL,       2011    WL    1118774,     at    *10

(D.Kan.   Mar.    28,       2011)    (denying       the   defendant’s        request   to

shorten the opt-in period below ninety days); Calderon v. Geico

Gen. Ins. Co., No. RWT 10cv1958, 2011 WL 98197, at *2, 8–9

(D.Md. Jan. 12, 2011) (authorizing a ninety-day notice period);

Pereira v. Foot Locker, Inc., 261 F.R.D. 60, 68–69 (E.D.Pa.

2009) (finding a ninety-day opt-in period to be reasonable).

      Next, Transdev takes issue with the use of e-mail as a

primary means of notification.                This court has previously noted

that “communication through email is [now] the norm.”                            Butler

876 F.Supp.2d at 575 (citing Deloitte & Touche, LLP Overtime

Litig., 2012 WL 340114, at *2 (S.D.N.Y. Jan. 17, 2012)).                          As in

Butler,   there        is    no     sound     reason      here     to   forgo    e-mail

notification.

      Along      the        same     lines,      Transdev          opposes      Facebook

advertising.       In       light    of   Plaintiffs’        numerous    declarations

alluding to the number of potential plaintiffs who regularly

communicate primarily by Facebook, such a means of notification

                                               18
       Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 19 of 22



is entirely reasonable.          (ECF Nos. 27-6, 27-7, 27-8, 27-9, 27-

10, 27-11); see also, Beltran v. Interexchange, Inc., No. 14

Civ.   03074,     2017   WL   4418684,   at     *6   (D.Colo.   Apr.    28,    2017)

(noting that “[r]ecent opinions recognize the efficiency of the

internet    in    communicating    to    class       members”   and    authorizing

plaintiffs to “distribute notice through the requested [social

media] channels”); Mendoza v. Mo’s Fisherman Exch., Inc., No. 15

Civ. 1427, 2016 WL 3440007, at *22 (D.Md. June 22, 2016) (“the

use of a website and Facebook are reasonable methods to employ”

for distribution of notice); Woods v. Vector Mktg. Corp., No. 14

Civ. 0264, 2015 WL 1198593, at *5 (N.D.Cal. Mar. 16, 2015) (“The

Court finds that using a Facebook ad is a particularly useful

form of ensuring actual notice in this case.”); Mark v. Gawker

Media LLC, No. 13 Civ. 4347, 2014 WL 5557489, at *5 (S.D.N.Y

Nov. 3, 2014) (“To the extent Plaintiffs propose to use social

media to provide potential plaintiffs with notice that mirrors

the notice otherwise approved by the Court, that request is

granted.”).

       In opposition, Transdev argues that a Facebook ad may cause

Transdev reputational harm and points out that other courts have

rejected the use of Facebook notice.                 (ECF No. 32, at 10).       The

debate     is    essentially    over     how    Plaintiffs      propose   to     use

Facebook: in the form of a public-facing advertisement, or in

the form of individualized messages to prospective plaintiffs.

                                           19
     Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 20 of 22



Plaintiffs’   declarations    all    specifically    note    that      other

employees use Facebook “to communicate.”          The court will limit

the use of Facebook notice to targeted, private communications

to potential plaintiffs, rather than a public facing ad.               This

is in line with the method of Facebook notice allowed in Mark v.

Gawker Media LLC:

                Plaintiffs’ proposed use of Twitter,
          Linkedln, and Facebook is also overbroad.
          The Court approved use of social media
          notice on the understanding that such notice
          would     effectively   mirror   the    more
          traditional forms of notice being used in
          this case.     This generally means that it
          expected the notice to contain private,
          personalized notifications sent to potential
          plaintiffs whose identities were known and
          would may not be reachable by other means.
          To the extent that Plaintiffs’ proposals are
          shot through with attempts to send public-
          facing notices—such as general tweets rather
          than direct messages, or publicly accessible
          groups—they cease to parallel the other
          forms of notice that the Court has already
          approved.

Mark v. Gawker Media LLC, No. 13-CV-4347, 2015 WL 2330079, at *1

(S.D.N.Y. Mar. 5, 2015).       In other words, Plaintiffs may use

Facebook in such a way as to mirror the traditional forms of

notice, rather than using it as an end-run to creating a far

broader, more public-facing form of notice.          See also Weinstein

v. 44 Corp., No. 2:19-cv-105-RWS,          2019 WL 5704137, at *5 (N.D.

Ga. Nov. 4, 2019) (“given that Facebook involves many ways to

share information – some        public – the Court finds that the


                                      20
       Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 21 of 22



delivery     should        be   limited      to     .    .     .   private     messages       [to]

potential plaintiff[s.]”)

       Transdev raises much the same points regarding a public-

facing website, arguing that “[c]reation of a website for the

lawsuit would cause reputational harm to Transdev while being of

little value to plaintiffs.”                   (ECF No. 32, at 8).                   Plaintiffs

reply that such a website “simply functions as a landing page

for putative opt-ins who receive the notice through U.S. mail,

email, or Facebook,” and points out that any reputational harm

that the website could work in and of itself is mitigated by the

fact that this lawsuit is already public. (ECF No. 33, at 14).

The purpose of this standalone website is to provide a method

for    opt-in       plaintiffs         to    submit          consent       forms.        It     is

appropriate         to    do    so,   particularly           at     this    time     when     mail

delivery is more cumbersome and difficult.

       Finally,          Transdev         opposes        the       sending      of     reminder

postcards.          (ECF No. 32, at 11).                 In so doing, Transdev cites

Montoya v. S.C.C.P. Painting Contractors, Inc., No. 07 Civ. 455,

2008 WL 554114 (D.Md. Feb. 26, 2008), for the proposition that

reminder notices have “the potential to unnecessarily ‘stir up

litigation.’”            (ECF No. 32-2, at 8).                     This is a misquotation

and,    as      a        result,      a     misstatement            of     this      district’s

understanding of reminder notices.                           Indeed, Montoya makes no

mention      whatsoever         of    reminder      notices.             The   Montoya      court

                                                    21
     Case 1:19-cv-02137-DKC Document 43 Filed 05/11/20 Page 22 of 22



alludes generally to the suggestion that courts should “take

pains . . . to ‘avoid the ‘stirring up’ of litigation through

unwarranted   solicitation[.]’”        Montoya,    2008    WL    554114,     at   *4

(citing D'Anna v. M/A-COM, Inc., 903 F.Supp.889 at 894 (D.Md.

1995).     Reminder    notices   are    “nothing    more    than      a    targeted

second contact with those likely to be eligible to join the

collective action[.]”      Boyd v. SFS Commc'ns, LLC, No. CV PJM 15-

3068, 2017 WL 386539, at *3 (D.Md. Jan. 27, 2017).                        The court

will allow Plaintiffs to send reminder notices as requested.

III. Conclusion

     For   the    foregoing   reasons,     the     motion       for   conditional

certification and court-authorized notice filed by Plaintiffs

will be granted.      A separate order will follow.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                         22
